DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Applicant’s amendment of claims 1 and 11 in “Claims - 02/17/2021” is acknowledged. 
This office action considers claims 1-20 pending for prosecution, of which, non-elected claims 5 and 15 are withdrawn, and elected claims 1-4, 6-14, and 16-20 are examined on their merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (300; Fig 3; [0042] or C 3, L 16-39) = (element 300; Figure No.3; Paragraph No. [0042]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elsherbini; Adel A. et al. (US 20200279829  A1; hereinafter Elsherbini).
Regarding claim 1, Elsherbini teaches an electronic package (300; Fig 3) comprising (see the entire document, specifically. Figures 1-3 along with Figures 1-2; [0042+], and as cited below):


    PNG
    media_image1.png
    444
    670
    media_image1.png
    Greyscale

Elsherbini Figure 3
a packaging structure, comprising:  
a carrier (comprising {133, 168,169,167}) disposed with a circuit layer ({137, 140}; Fig 3; first cited in Fig 1; [0028] as conductive path way) and having a first surface (top 167 line) and a second surface (bottom) opposing the first surface (construed from [0028] the conductive pathways in the die 114-1, 129 may be bordered by liner materials, such as adhesion liners and/or barrier liners, as suitable): and 
a plurality of electronic components ({114-1, 114-2}; [0043]: although Figs 2-3 depict a microelectronic assembly having only two embedded TRC dies, a microelectronic assembly may have any suitable number of embedded TRC dies) disposed ([0023] in a conductive layer 166) on the first surface (top 167 line) of the carrier and electrically connected to the circuit layer ({137, 140}) , wherein the plurality of electronic components are radio frequency semiconductor chips ([0024]: TRC dies are RF transceiver die); and 
at least one antenna structure (160-1 through 160-4; [0042]; first cited in Fig 1;[0023]) stacked via a plurality of conductive elements (132/232;  [0041]) on the 10packaging structure  and electrically connected to the circuit layer ({137, 140}) and of the plurality of electronic components ({114-1, 114-2}) without being connected to any other of the plurality of electronic components (Fig 3 depicts the isolation of 114-1 and 114-2).  
Regarding claim 11, Elsherbini teaches method for fabricating an electronic package, comprising (300; Fig 3) comprising (see the entire document, specifically. Figure 6 along with Figures 1-3, 5A-5G [0050+], and as cited below):


    PNG
    media_image2.png
    469
    417
    media_image2.png
    Greyscale

Elsherbini Figure 6
15providing a packaging structure (by steps 602-610; Fig 6) the packaging structure comprising: 
a carrier (comprising {133, 168,169,167}) disposed with a circuit layer ({137, 140}; Fig 3; first cited in Fig 1; [0028] as conductive path way) and a first surface (top 167 line) and a second surface  (bottom) opposing the first surface (construed from [0028] the conductive pathways in the die 114-1, 129 may be bordered by liner materials, such as adhesion liners and/or barrier liners, as suitable); and 
a plurality of electronic components ({114-1, 114-2}; [0043]: although Figs 2-3 depict a microelectronic assembly having only two embedded TRC dies, a microelectronic assembly may have any suitable number of embedded TRC dies) disposed ([0023] in a conductive layer 166) on the first surface (top 167 line) of the carrier and electrically connected to the circuit layer ({137, 140}) , wherein the plurality of electronic components are radio frequency semiconductor chips ([0024]: TRC dies are RF transceiver die); and 
20stacking at least one antenna structure (160-1 through 160-4; [0042]; first cited in Fig 1;[0023]) via a plurality of conductive elements (132/232;  [0041]) on the packaging 137, 140} and of the plurality of electronic components ({114-1, 114-2}) without being connected to any other of the plurality of electronic components  (Fig 3 depicts the isolation of 114-1 and 114-2).
Regarding claims 2, 12, Elsherbini as applied to the electronic package of claim 1 or the method of claim 11, respectively, further teaches, wherein the electronic components are different radio frequency chips ([0024]: TRC dies are RF transceiver die)
Regarding claims 4, 14, Elsherbini as applied to the electronic package of claim 1 or the method of claim 11, respectively, further teaches, wherein a single one of the at least one antenna structure is stacked on the packaging structure (160-1 through 160-4; [0042]; first cited in Fig 1; [0023]) and electrically connected to one of the electronic components (fig 3; [0042]: two antenna elements 160-3, 160-4 coupled to  TRC dies 114-1 and 114-2 ).  
Regarding claims 7, 17, Elsherbini as applied to the electronic package of claim 1 or the method of claim 11, respectively, further teaches, wherein the antenna structure (160; [0042]; first cited in Fig 1; [0023]) iincludes an antenna portion (adjacent the top surface of the package substrate 180-2) and wherein the antenna (160) portion includes an insulating body (161; [0034]) and an antenna body, and the antenna body includes a first antenna layer (160A) and a second antenna layer (160B) formed on two opposing sides of the insulating body (161), respectively.  
5 Regarding claims 8, 18, Elsherbini as applied to the electronic package of claim 7 or the method of claim 17, respectively, further teaches, wherein the antenna structure further comprises: 
a base portion (132/232) bonded to the antenna portion (160) and stacked via the conductive elements  on the second surface of the carrier; and 
a circuit portion (132,162,164; [0030-0031]) disposed in the base portion and electrically connected to the circuit layer ({137, 140}) and the antenna portion (160).  
10 Regarding claims 9, 19, Elsherbini as applied to the electronic package of claim 1 or the method of claim 11, respectively, further teaches, wherein the antenna structure is an mm wave antenna plate ([0035]: film of millimeter wave material).   
Regarding claims 10, 20, Elsherbini as applied to the electronic package of claim 1 or the method of claim 11, respectively, further teaches, further comprising a connector disposed on the carrier or on the antenna structure ([0035]: film of millimeter wave material or conducting trace ways [0031]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini; Adel A. et al. (US 20200279829 A1; hereinafter Elsherbini)  in view of Sehmer; Mark et al., (US 20160232386 A1, of record; hereinafter Sehmer).
Regarding claims 3 and 13 Elsherbini as applied to the electronic package of claim 1 or the method of claim 11, respectively, does not expressly disclose, wherein the antenna structure has a thickness corresponding to a radio frequency of the electronic components.  
However, in the analogous art, Sehmer teaches [0036] Referring to FIGS. 1A and 1B, each of the elements in the RFID antenna assembly can  be further improved, focused, or tuned for a given radio frequency by adjusting the antenna material thicknesses and printed circuit board conductor geometry to improve, focus, or tune the elements to specific frequency bands.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the thickness of the antenna structure corresponding to a radio frequency of the electronic components of Elsherbini as per teaching of Sehmer, since this improves, focus, or tunes the elements to specific frequency bands.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Elsherbini; Adel A. et al. (US 20200279829 A1; hereinafter Elsherbini) in view of LASITER; Jon Bradley et al. (US 20190067221 A1, of record; hereinafter Lasiter).

6 and 16 Elsherbini as applied to the electronic package of claim 1 or the method of claim 11, respectively, does not expressly disclose, wherein an air gap is formed between the antenna structure and the packaging structure.  
However, in the analogous art, Lasiter teaches [0044] an air gap 270 may be formed between the antenna package 210 and the RFIC package 230 (e.g., see FIG. 2A) in the interconnect assembly 250. This is unlike the conventional antenna device 100 in which a core is filled with a dielectric (e.g., see FIG. 1A). The air gap 270 may be bounded on its sides by the supports 260, above by a lower surface of the antenna package 210, and below by an upper surface of the RFIC package 230. The interconnects 255 within the air gap 270 may connect the lines on the antenna package 210 to the lines of the RFIC package 230. The air gap 270 can enable the device 200 to have superior performance. For example, a bandwidth of the device 200 may be wider than that of the conventional antenna device 100 due to the air gap 270. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lasiter’s air gap into  Elsherbini as such that , wherein an air gap is formed between the antenna structure and the packaging structure, at least, to have superior performance as taught by Lasiter [0044].
Response to Arguments
Applicant's arguments in “Remarks -  02/17/2021 - Applicant Arguments/Remarks Made in an Amendment”, with the “Amendment/Req. 
Applicant’s amendment of claims 1 and 11 necessitated the shift in new grounds of rejection detailed above in sections 1-2, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Applicant is advised that this action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
March 21, 2021